Exhibit 10.2

OPTION EXTENSION AND AMENDMENT AGREEMENT

THIS OPTION EXTENSION AND AMENDMENT AGREEMENT (the “Agreement”) dated as of
February 20, 2009, is between Career Education Corporation, a Delaware
corporation (the “Company”), and                         , a non-employee
director of the Company (the “Participant”). Capitalized terms used but not
defined herein shall have meaning given to such terms in the Career Education
Corporation 2008 Incentive Compensation Plan (the “2008 Plan”).

WHEREAS, the Participant holds Options issued under the 2008 Plan and the Career
Education Corporation 1998 Employee Incentive Compensation Plan (the “Employee
Plan” and together with the 2008 Plan, the “Plans”);

WHEREAS, the Company and the Participant desire to amend all Options held by the
Participant under each of the Plans to provide that, to the extent vested, such
Options shall remain outstanding and exercisable following the Participant’s
Termination of Service until the earlier of (a) the third anniversary of such
Termination of Service, and (b) the end of the Term or Option Period (as defined
under the Director Plan), as applicable; provided, in either case, that if the
Committee determines that Cause exists at the time of such Termination of
Service, then no such extension shall occur; and

WHEREAS, Company and the Participant desire to amend all Options held by the
Participant under the Employee Plan to increase the threshold upon which a
Change in Control is deemed to occur from twenty percent (20%) to thirty-five
percent (35%).

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and for other good and valuable consideration, receipt of
which is hereby acknowledged, the parties hereto have agreed, and do hereby
agree, as follows:

1. Post-Termination Option Exercise Extension. Effective as of the date hereof,
notwithstanding anything in the Plans or any Award Agreement to the contrary,
following the Participant’s Termination of Service for any reason other than
Cause, any Option which is vested at the time of such Termination of Service
shall remain exercisable (in accordance with the requirements of the applicable
Plan), until the earlier of (a) the third anniversary of such Termination of
Service, and (b) the end of the Term or the Option Period, as applicable. This
Section 1 shall amend any term to the contrary contained in either of the Plans
and any Award Agreement of the Participant under either of the Plans outstanding
on the date hereof. To the extent the Committee determines that Cause exists at
the time of such Termination of Service, the terms of the Plans and the
applicable Award Agreements of the Participant shall be effectuated without
regard to the amendment made by this Section 1.

2. Change in Control Amendment. Effective as of the date hereof, notwithstanding
anything in the Employee Plan or any or Award Agreement to the contrary, the
phrase “twenty percent (20%)” in clause (a) of the definition of “Change in
Control” set forth in Section 12.2 of



--------------------------------------------------------------------------------

the Employee Plan shall, with respect to any Options issued to the Participant
under the Employee Plan, be deemed to read “thirty-five percent (35%)”. This
Section 2 shall amend any term to the contrary contained in any Award Agreement
of the Participant under the Employee Plan.

3. Acknowledgement. The parties hereto hereby acknowledge that one of the
Company’s stockholders has recently reported in a filing with the Securities and
Exchange Commission that it is the beneficial owner of stock representing
approximately eighteen percent (18%) of the voting power of the Company’s
outstanding securities.

4. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Illinois (other than its
laws respecting choice of law).

5. Entire Agreement. This Agreement constitutes the entire obligation of the
parties hereto with respect to the subject matter hereof and shall supersede any
prior expressions of intent or understanding with respect to this matter.

6. Amendment. Any amendment to this Agreement shall be in writing and signed by
the Company and the Participant.

7. Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

8. Counterparts. This Agreement may be signed in two counterparts, each of which
shall be an original, but both of which shall constitute but one and the same
instrument.

9. Headings. The headings contained in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.

10. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon each successor and assign of the Company. All obligations imposed
on the Participant or a Representative, and all rights granted to the Company
hereunder, shall be binding upon the Participant’s or the Representative’s
heirs, legal representatives and successors.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Participant has hereunto set his
or her hand, all as of the day and year first above written.

 

CAREER EDUCATION CORPORATION By:  

 

  Gary E. McCullough   President and Chief Executive Officer PARTICIPANT: By:  

 

 

3